Citation Nr: 9929066	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  93-28 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for hiatal hernia with gastroesophageal reflux disorder 
(GERD) and fatty infiltration of the liver.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel





INTRODUCTION

The veteran retired in August 1992 with more than fifteen 
years of active duty service.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of an October 1992 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In the October 1992 rating action, the RO denied service 
connection for peptic ulcer disease and a positive tuberculin 
skin test.  Service connection was established for fatty 
infiltration of the liver of undermined etiology, evaluated 
as non-compensable.  The veteran submitted a Notice of 
Disagreement with all conditions.

In a March 1993 rating action, the RO granted service 
connection for the hiatal hernia, which was rated as part of 
the same disability as the service-connected fatty 
infiltration of the liver.  The aggregate condition was 
evaluated as 10 percent disabling, and as such, along with an 
additional facet of the overall disability, gastroesophageal 
reflux disorder (GERD), remained on appeal.

The veteran provided testimony at a personal hearing held 
before a Hearing Officer at the RO in June 1993, of which a 
transcript is of record.

This case was initially before the Board in May 1996, at 
which time the Board denied service connection for a positive 
purified protein derivative (PPD) tuberculin test, and 
remanded the claim on the issues of entitlement to service 
connection for peptic ulcer disease (PUD) and entitlement to 
an increased evaluation on the disorders herein concerned.  
As the claim for service connection for the positive 
tuberculin test was denied by the Board, it is no longer on 
appeal at this time.



The Board denied entitlement to service connection for PUD in 
a decision in April 1997, and again remanded the issue herein 
concerned for additional development.  

In October 1998 the RO affirmed the denial of entitlement to 
an increased evaluation for hiatal hernia with GERD and fatty 
infiltration of the liver, returned the case to the Board for 
further appellate review on that issue alone.  


FINDINGS OF FACT

1.  The veteran must watch he eats, and dysphagia occurs only 
when he does not chew properly or eats too fast; his symptoms 
are no more than mild and comparable to once or twice yearly 
symptoms; he has deliberately lost a modest amount of weight 
targeted to vastly improve his ability to counteract his 
fatty liver metamorphosis.

2.  The veteran's GERD is currently not symptomatic, and the 
small sliding hiatal hernia causes no general ill health with 
significantly fewer than continuous moderate symptoms or more 
severely incapacitating episodes.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for hiatal hernia, GERD and fatty infiltration of the 
liver are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.14, 4.20, 4.25, 4.113, 
4.114, Diagnostic Code 7346 (1998).





REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Conclusions reached on any given medical issue to include a 
determination with regard to such things as degree or extent 
of functional impairment of a disability, etc., the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has repeatedly admonished 
that VA cannot substitute its own judgment or opinion for 
that of a medical expert.  See, i.e., Colvin v. Derwinski, 1 
Vet. App. 761 (1991).  

The Court has also held that a determination with regard to 
both entitlement to the assignment of specific ratings must 
be made upon a review of the entire evidentiary record 
including thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  

The assignment of a particular diagnostic code is completely 
dependent upon the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  

One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis and demonstrated 
symptomatology.  Any change in diagnostic codes by a VA 
adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  As will be discussed 
below in pertinent part, in this case, the Board has 
considered whether other rating codes might be more 
appropriate than the ones used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies are to be avoided, as are the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor are ratings assigned to organic diseases and 
injuries to be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (1998).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (1998).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1998).  

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  


This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The Court has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994);  Fanning v. Brown, 4 Vet. App. 225 (1993).

Under 38 C.F.R. § 4.113, there are diseases of the digestive 
system, particularly within the abdomen which, while 
differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress, pain, anemia, disturbances in 
nutrition.  Consequently, certain coexisting diseases in this 
area, do not lend themselves to distinct and separate 
disability evaluations without violating fundamental 
principles relating to pyramiding (38 C.F.R. § 4.14).

Injury of the liver which is healed without residuals is 
ratable at noncompensably disabling under Code 7311.  When 
there is residual disability, it is ratable as peritoneal 
adhesions.

Peritoneal adhesions are rated as noncompensably disabling 
when mild; or at 10 percent disabling when moderate, with 
pulling pain on attempting to work or aggravated by movements 
of the body, or occasional episodes of colic pain, nausea, 
constipation (perhaps alternating with diarrhea) or abdominal 
distention.  A 30 percent rating is assignable when 
moderately severe, with partial obstruction manifested by 
delayed motility of barium meal and less frequent and 
prolonged episodes of pain.  A 50 percent rating is 
assignable when severe with associated cited symptoms.  
Ratings for adhesions are considered where there is a history 
of operative or other traumatic or infection process and at 
least two of the following: disturbance of motility, actual 
partial obstruction, reflex disturbances, presence of pain.  
Code 7301.

Liver cirrhosis is ratable under Code 7312 at a rate of 30 
percent when moderate with dilation of superficial abdominal 
veins, chronic dyspepsia, slight loss of weight or impairment 
of health.  Higher evaluations are available for moderately 
severe, severe and pronounced involvement under Code 7312.

Infectious hepatitis is evaluated as noncompensably disabling 
when healed, asymptomatic.  A 10 percent rating is assignable 
when there is demonstrable liver damage with mild 
gastrointestinal disturbance.  A 30 percent rating is 
assignable when there is minimal liver damage with associated 
fatigue, anxiety and gastrointestinal distress of a lesser 
degree than required for a 60 percent rating but 
necessitating dietary restriction or other therapeutic 
measures under Code 7345.

Another provision is in effect for rating duodenal ulcer, a 
10 percent rating is assignable when mild with recurring 
symptoms once or twice yearly.  A 20 percent rating is 
assignable when moderate with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration, or with continuous moderate manifestations.  A 40 
percent rating is assignable when moderately severe with less 
than severe symptoms but impairment of health manifested by 
anemia and weight loss, or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  A 60 percent rating is assignable when severe, 
with delineated symptoms producing definite impairment of 
health under Code 7305. 

Pursuant to 38 C.F.R. § 4.114, hiatal hernia is ratable as 10 
percent disabling when two or more of the symptoms for the 
rating of 30 percent are present of less severity.  For a 30 
percent rating, there must be persistently recurrent 
epigastric distress with dysphagia, pyrosis and regurgitation 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A maximum rating of 60 
percent may be assigned for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health under Diagnostic Code 7346.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual Background

Prior clinical records are in the file for comparative 
review, and the veteran has testified as to his symptoms.

In December 1992, a computerized tomography (CT) scan of the 
abdomen [done at the U.S. Air Force Academy Hospital] showed 
marked diffuse fatty liver infiltration without obvious 
pancreatic disease.

Private treatment records from the mid-1990's show recurrent 
complaints of mid abdominal and/or upper quadrant pain which 
was described in January 1996 by one physician as due to 
fatty food ingestion by the patient.  Liver biopsy in 1992 
for elevated enzymes had shown evidence of fatty 
metamorphosis.  Gall bladder series had been noted to be 
negative.  

Abdominal sonography in December 1995 showed possible mild 
diffuse increase in hepatic echogenicity which usually 
reflected fatty metamorphosis, the most common causes of 
which were described as obesity and diabetes.  The study was 
otherwise normal and there was no hepatomegaly shown.




Evaluation in January 1996 showed normal hepato-iminodiacetic 
acid (HIDA) examination of the liver and gallbladder.  The 
conclusion cited in June 1996 was that the veteran was 
experiencing abdominal wall muscle pain.

The veteran underwent a VA examination in October 1996.  At 
that time, it was noted that he had a history of hiatal 
hernia with GERD.  Specifically with regard that history, he 
had had heart burn about once a week of a mild nature, 
lasting 5-10 minutes and then disappearing.  There had been 
shown to be a small sliding hernia and mild reflux.  He 
continued to have these symptoms about once a week,.

The veteran was also noted to have intermittent dysphagia 
about once a month for the past 5 years with bread or meat 
sticking in his throat if he tried to eat too fast.  He 
stated that if he chewed his food well enough, or belched, 
the food would go down and he rarely had to regurgitate it. 
There were no other symptoms associated with this such as 
aspiration, nocturnal cough, etc.

It was also noted than in 1991, the veteran had had the onset 
of right sided abdominal pain.  This had been attributed to a 
fatty liver although other studies had been normal including 
a HIDA nucleotide scan in January 1996 which confirmed a 
normal biliary tract.  He said that he had had recent 
musculoskeletal complaints but he stopped the medication when 
it bothered his stomach.  It was also noted that he had a 
long history of being overweight and in the past several 
years, he had reached 230 pounds.  He continued to work full 
time and had not lost time due to his problems other than 
doctor appointments.

On VA examination, the veteran was 5' 8 1/2" tall and weighed 
231 1/2 pounds.  He was described as being overweight by 20%.  
Blood pressure was 134/82.  He had some mild tenderness over 
the xiphoid process.  The abdomen was obese but showed no 
sign of significant epigastric tenderness.  Bowel sounds were 
normal.  

The examiner concluded that he had minimal residuals of GERD 
associated with a small hiatal hernia requiring no specific 
therapy; minimal intermittent aroesophageal dysphagia with 
rapid eating which could be minimized or even eliminated with 
more care, deliberate eating and chewing; chronic fatty 
metamorphosis of the liver associated with mild liver 
abnormality.  

It was felt that the right-sided chest pain was related to 
other problems such as movement of the thoracic cage.  It was 
specifically found that he had no history or sign of PUD, and 
that all gastrointestinal tract symptoms had been due to his 
GERD.

Private treatment records are in the file from November and 
December 1996 and January 1997.  The veteran was seen for 
general medical evaluation and noted to have a history of 
fatty liver.  He was placed on a special diet of low fat and 
low cholesterol and lost a little weight.  It was noted in 
January 1997 that his liver function tests were "OK".   In 
April 1997, he had left upper abdominal/chest pain of 
undetermined sources although tests were generally negative.  
It was noted that his liver functions (SGPT and SGOT) were 
very slightly elevated.

The veteran underwent another VA examination in July 1997 at 
which time he complained of heartburn at least three times a 
month , lasting 20-30 minutes.  There was no dysphagia 
although he had noted on occasion that he would gag when 
eating too quickly.  He took no medications.  He was also 
noted to have been found to have a fatty liver of a very mild 
nature.  In the past 8 months he had been able to lose about 
12 pounds.  

On examination, the veteran weighed 219 pounds and was said 
to be overweight but not as much so as several months before.  
Abdomen was supple and there was no enlargement of liver or 
spleen.  It was noted that a prior upper gastrointestinal 
series had shown a small sliding hiatal hernia without other 
significant abnormality.  Specifically, there was no 
stricture, no abnormalities of stomach or duodenum, and no 
GERD was observed. 

The examiner concluded that GERD was minimal, and that the 
claimed three episodes of heartburn a month were deemed to be 
within the range of normal.  It was also the examiner's 
opinion that the degree of liver abnormality was minimal to 
almost nonexistent, it was felt that the prognosis was 
excellent and no chronic liver problem was shown or 
anticipated.  It was also felt that if the veteran continued 
to lose weight to about 200 pounds, the remainder of the last 
fatty liver metamorphosis symptoms would clear spontaneously.

Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to an initial evaluation in excess of 10 percent 
for his gastrointestinal disability is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a); that is, a plausible 
claim has been presented.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his gastrointestinal disability (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for an initial evaluation in excess 
of 10 percent for that disability is well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that as a result of the previous 
remands for further development and adjudicatory actions, all 
relevant facts have been properly developed to their full 
extent and that VA has met its duty to assist.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).

The Board notes that this case involves an appeal as to the 
initial rating of his gastrointestinal disability, rather 
than an increased rating claim where entitlement to 
compensation had previously been established.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id. at 9.  In the case at hand, 
the Board finds that a staged rating is inappropriate.

The veteran has a history of a variety of problems with a 
minimal of current clinical evidence to support the ongoing 
definitions of any of them.  His liver functions periodically 
increase, reflective of his eating habits and the elevation 
of fatty enzymes as measured on repeated occasions since the 
early 1990s.  His prior GERD is virtually nonexistent.  His 
dysphagia is limited to when he either eats too fast or chews 
too little.  He has lost some weight which has 
proportionately improved his situation, and continued loss of 
a minimal amount is felt by his treating physicians to have 
the realistic potential for entirely taking care of his fatty 
liver problem, including whatever minimal current inability 
he may have to readily digest fatty foods.

Liver function studies (SGOT and SGPT) periodically have in 
the past increased modestly, never into the range of any 
particular danger, and return to normal on a regular basis 
depending apparently on the care with which the veteran 
selects his diet.  Recent evaluative tests have all been 
within relatively normal limits.

More important in the immediate assessment, however, are 
current symptoms.  The veteran has had fair response to his 
treatment regimens.  He does have to continue to be careful, 
eating certain foods, and how he eats.  However, in general, 
his actual symptoms at present are no more than mild or 
minimal and are predominantly related to a vague abdominal 
pain which may or may not be related to his gastrointestinal 
problems.  

While it is not unreasonable to compare his symptoms to mild 
recurring symptoms, they are certainly not now shown to be 
more nearly approximating the criteria for moderate, nor does 
he have such severe symptoms 2-3 times a year or moderate 
nature on a continuous basis.  

Applying the criteria for rating hiatal hernia, and while a 
small sliding hernia was shown on several procedures, the 
Board finds that considerable impairment of health due to 
gastrointestinal disablement has never been and is not now 
shown by the evidence of record.  

In this regard, the characteristics described by both VA and 
private physicians are entirely comparable and consistent, 
and neither justify an evaluation at present in excess of 10 
percent.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for hiatal hernia 
with GERD and fatty infiltration of the liver regardless of 
the rating criteria applied.


Additional Matter

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

The RO provided, and addressed the criteria for assignment of 
an increased evaluation of the appellant's gastrointestinal 
disability on an extraschedular basis.  The RO determined 
that an increased evaluation on an extraschedular basis was 
not supported by the evidentiary record. The Board agrees 
with the RO's determination.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The veteran has not had any time lost from work, nor are 
there any other factors which might suggest a disability 
picture which is any way unusual or exceptional in nature as 
to warrant referral of his case to the Director or 
Undersecretary for review for consideration of extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).  

The current schedular criteria adequately compensates the 
veteran for the current nature and extent of his service-
connected gastrointestinal disability.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.


ORDER

An increased initial evaluation in excess of 10 percent for 
hiatal hernia with gastroesophageal reflux disorder (GERD) 
and fatty infiltration of the liver is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

